Citation Nr: 0707217	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 2000 rating decision which granted an increased 
(compensable) rating of 10 percent for tinnitus, to include 
whether a separate compensable evaluation for each ear is 
warranted.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from March 1948 to July 1951 
and from March 1954 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, and on appeal of an 
April 2000 rating decision which found that there was no 
clear and unmistakable error (CUE) in an April 2000 RO 
decision that granted an increased (compensable) rating of 10 
percent for tinnitus.  The veteran perfected a timely appeal 
on these claims in April 2004 and did not request a Board 
hearing.  In an informal hearing presentation submitted to 
the Board in December 2006, the veteran's service 
representative contended that the veteran was entitled to 
service connection for diabetes mellitus, to include as due 
to herbicide exposure, based on Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

In Haas, the United States Court of Appeals for Veterans 
Claims (Veterans Court) reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Veterans Court's decision in Haas and has appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in Haas, the adjudication of any cases that 
have been stayed will be resumed.  

In the June 2002 rating decision, the RO noted that there 
were no records showing that the veteran had served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
In this case, the only evidence of in-service herbicide 
exposure is the veteran's receipt of the Vietnam Service 
Medal.  Accordingly, adjudication of the veteran's claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is stayed.

In February 2007, a Deputy Vice Chairman of the Board granted 
a motion to advance this appeal on the Board's docket.  


FINDINGS OF FACT

1.  The RO committed no factual or legal error that would 
have manifestly changed the outcome of its April 2000 
decision that assigned a single 10 percent rating for 
tinnitus.

2.  The veteran's service-connected tinnitus is currently 
assigned the maximum schedular rating of 10 percent.


CONCLUSIONS OF LAW

1.  The claim of CUE in an April 2000 rating decision 
assigning a 10 percent rating for tinnitus is denied.  38 
U.S.C.A. §§ 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2006).

2.  There is no legal entitlement for a separate 10 percent 
evaluation for each ear for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), cert. 
denied, 127 S.Ct. 1147 (U.S. 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The Veterans Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veterans 
Court also has held that the VCAA does not apply to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

In the instant case, the facts are not in dispute.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Resolution of the veteran's appeal is dependent 
instead on interpretation of the law and regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  And the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, 
because there is no reasonable possibility that further 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Veterans Court held that the 
pre-1999 and pre-June 23, 2003, versions of DC 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed Smith to the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources based 
on Veterans Court decisions that may ultimately be overturned 
on appeal, the Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay essentially included all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  

In this case, the veteran filed his service connection claim 
for tinnitus in July 1992.  The RO granted service connection 
for tinnitus and evaluated it as zero percent disabling (non-
compensable) in February 1993.  The veteran filed for an 
increased (compensable) rating for tinnitus in October 1999.  
In an April 2000 rating decision, the RO granted an increased 
rating for tinnitus, to 10 percent disabling effective 
October 18, 1999 (the date that VA received the veteran's 
increased rating claim).  In a February 2003 letter, the 
veteran's service representative requested a separate 
compensable evaluation for tinnitus in each ear.  
Accordingly, adjudication of the veteran's tinnitus claim was 
delayed by the stay imposed on claims affected by Smith.  

There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under DC 6260.  38 C.F.R. 
§ 4.87, DC 6260 (2006).  Consequently, as noted above, the RO 
denied the veteran's request for an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for tinnitus 
in each ear, in the currently appealed rating decision issued 
in April 2003.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), cert. denied, 127 S.Ct. 1147 (U.S. 2007).  Citing 
Supreme Court precedent, the Federal Circuit explained in 
Smith that an agency's interpretation of its own regulations 
was entitled to substantial deference by the courts as long 
as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

As a consequence of the Federal Circuit's decision in Smith, 
on July 10, 2006, the Secretary rescinded the stay that had 
been imposed on all tinnitus claims affected by Smith and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for his service-connected tinnitus in each 
ear must be denied under both the new and old versions of 
DC 6260.  As disposition of this appeal is based on the law 
and not the facts of the case, the appeal must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran also has alleged clear and unmistakable error 
(CUE) in the April 2000 rating decision that assigned a 
single 10 percent rating for tinnitus.  Specifically, in the 
February 2003 letter from the veteran's service 
representative seeking a separate 10 percent evaluation for 
tinnitus in each ear, the veteran also requested a 
"corrected rating decision" from VA.  38 U.S.C.A. §§ 5109A, 
7105.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006). To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination: "(1) [E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc); accord Richardson v. Nicholson, 20 Vet. App. 64, 
68-69 (2006) (setting forth CUE requirements).

"CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in original); 
accord Richardson, 20 Vet. App. at 68-69 (noting that "the 
error must have 'manifestly changed the outcome' of the prior 
decision").  If an appellant wishes to reasonably raise CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  There is a presumption 
of validity to otherwise final decisions, and where such 
decisions are collaterally attacked--and a CUE claim is 
undoubtedly a collateral attack--the presumption is even 
stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language used in Russell).

In this case, the veteran's CUE claim must fail for the same 
rationale discussed above in denying his claim for a separate 
10 percent evaluation for tinnitus in each ear.  That is, the 
Federal Circuit recently held in Smith that deference must be 
given to VA's interpretation of 38 C.F.R. § 4.87, DC 6260, 
which VA interpreted in June 1999 and since as limiting a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
The veteran's service-connected tinnitus was assigned the 
maximum schedular rating available in April 2000.  38 C.F.R. 
§4.87, DC 6260.  The April 2000 rating decision correctly 
applied the law and regulations governing tinnitus and the 
outcome was not undebatably erroneous.  Accordingly, the 
Board finds that there was no CUE in the April 2000 rating 
decision that assigned a single 10 percent rating for the 
veteran's tinnitus.


ORDER

The claim for CUE in an April 2000 rating decision assigning 
a 10 percent rating for tinnitus is denied.



A schedular rating in excess of 10 percent for tinnitus, to 
include a separate disability evaluation for each ear, is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


